DETAILED ACTION

Response to Amendment
1.	Applicant’s LISTING OF CLAIMS filed on March 24, 2021 is respectfully acknowledged. Claims 1, 3-14, 16-20 and 22 are pending for examination.

Response to Arguments
2.	Applicant's arguments filed March 24, 2021 have been fully considered but they are not persuasive. 
	Regarding the objection under 37 CFR 1.83 (a), Applicant respectfully submits that the drawings provide an illustration of the each of the terms of the claims sufficient for the understanding of the subject matter to be patented by one of ordinary' skill in the art. However, Applicant also submits that the claimed “traction value” and “traction measurements” are the patentable features of the claimed invention. Examiner’s position is that Applicant argument is not persuasive.  According to 37 CFR 1.83(a), claimed subject matter must be shown.  There is a difference between subject matter for understanding the invention versus that of actual claimed subject matter specified in the claim(s).  Accordingly, the drawing objection is hereby maintained.	
	Regarding the 35 U.S.C. 112 rejection, Examiner acknowledges the discussion with Applicant’s Representative about the claimed limitation “wherein the traction value is known based at least in part on a recency of one or more traction measurements” in paragraph [0057]. However, Examiner’s position is that there appears to no detail in the specification representing the traction value, or the traction measurements. The actual quantitative value for “traction value”, obtained from sensor data, is considered to be critical for storing as part of the traction map that maps road regions with a range of traction values, and for comparing an expected traction value to an actual traction value measured .

Notice of Pre-AIA  or AIA  Status
3. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
4. 	This application is claiming the benefit of prior-filed application No. 15/376,270 filed December 12, 2016 under 35 U.S.C. 120, 121, 365(c), or 386(c), with Provisional Application No. 62/265,960 filed December 10, 2015. However, the newly added subject matter of "directing an autonomous vehicle for which a traction capability is unknown to operate over the selected region to obtain sensor data that is indicative of the traction capability of the autonomous vehicle" is not specifically supported from the Provisional Application and Parent case. Therefore, the earliest filing date for consideration of patentability is December 12, 2016.



Drawings
5. 	The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the claimed "traction value" and "traction measurements" must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as

"amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC §112
6. 	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

7.    	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.    	Claims 1, 3-14 and 16-22 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph as failing to comply with the description requirement thereof since the claims are not supported by the original disclosure. The original disclosure does not reasonably convey to a designer of ordinary skill in the art that applicant was in possession of the design now claimed at the time the application was filed. See In re Daniels, 144 F.3d 1452, 46 USPQ2d 1788 (Fed. Cir. 1998); In re Rasmussen, 650 F.2d 1212, 211 USPQ323 (CCPA 1981).

	For claims 1 and 14, specifically it appears that there is not sufficient support in the original disclosure for the limitation “wherein the traction value is known based at least in part on a recency of one or more traction measurements”. It is noted that the disclosure states that "traction map 235 may identify numerous locations of the road network where traction information (e.g., recent traction value) is known. For a given location, the traction map 235 may identify, for example, one or more sets of traction values 237 provided from one or multiple vehicles 201 in a relevant time period" [0057].
 However, the disclosure does not appear to provide quantitative values for the claimed traction value and traction measurements. Since these claimed limitations play a significant role in distinguishing the claimed invention over the prior art, it is considered that these limitations should be described in more detail within the disclosure. The actual quantitative value for “traction value”, obtained from sensor data, is considered to be critical for storing as part of the traction map that maps road regions with a range of traction values, and for comparing an expected traction value to an actual traction value measured through sensors, to determine an expected traction value for an upcoming location of a road segment and transmit the information to a network so that all vehicles within the network have access to the same information.  However, there appears to be no numerical value or unit of measurement representing the traction value in the specification. However, the actual determination of the specific level of safety based on accuracy of detected road features are not specifically being supported by the entire disclosure.  The specification failed to explain in full, clear, concise and exact terms as to enable any person skilled in the art to ascertain the traction values for the regions of roads.

	Dependent claims 3-13, 16-20 and 22 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph due to their dependency on independent claims 1 and 14.
To overcome this rejection, applicant may attempt to demonstrate (by means of argument or evidence) that the original disclosure establishes that he or she was in possession of the amended claim or amend the claim.

9.    	The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

10.    	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
	The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject 	matter which the applicant regards as his invention.

11.    	Claims 1, 3-14, 16-20 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claims 1 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second
paragraph, because the metes and bounds of the terms "traction value" and "traction measurements",
cannot be ascertained based on the lack of support from the specification as indicated above. This renders the claim indefinite.

	Dependent claims 3-13, 16-20 and 22 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph due to their dependency on independent claims 1 and 14.

Claim Rejections - 35 USC § 103
12.    	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

13.    	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14. 	Claim(s) 1, 3-6, 12-14, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lynch (US 9,815,476 B2) in view of Tebano et al. (US 8,626,454 B2).

	Regarding claims 1 and 14, Lynch discloses a method for operating a network computer system to maintain information about autonomous vehicles that operate on a road network (i.e. autonomous vehicles operate by using sensor systems in combination with, for instance, map data (e.g., three-dimensional map data) and information received from network-based services and/or other vehicles -1122; at least FIG. 1A), and a non-transitory computer readable medium that stores instructions, which when executed by one or more processors of a computer system (i.e. term "computer-readable medium" as used herein refers to any medium that participates in providing information to processor 902, including instructions for execution - at least ¶103), cause the computer system to perform operations that include the method comprising:
storing a data structure that identifies a traction value for each of a plurality of regions of the road network (i.e. system 100 may store surface friction for the entire map, thereby computing the relative change in average surface friction along any road link, and generates a guideline friction map by aggregating road-vehicle friction values from multiple roads and road segments - at least ¶26; at least FIG. 1A);
selecting a region from the plurality of regions of the road network for which the traction value is known (i.e. the system 100 compares the change with the guideline friction map for that travel segment. By way of example, the system 100 determines the location, position, or direction of motion of the vehicle based on information received from GPS satellites 118 to identify the travel segment and accordingly determine average friction value for the travel segment from the guideline friction map - at least ¶33; at least FIG. 1A), wherein the traction value is known based at least in part on a recency of one or more traction measurements made on the region of the road network (i.e. recent traction measurement is considered to be taught since Lynch discloses that, if the average friction for a portion of road is observed to degrade and stay degraded for a long period of time, the vehicle configuration platform 107 may estimate that the road quality has permanently become worse over time.  Therefore, the vehicle configuration platform 107 not only knows the road has low friction quality, but also that it used to be better.  In one scenario, this information may be used as feedback to the department of transportation to indicate the road needs repair and/or inform drivers that the friction has changed since they last drove the road - ¶56); and
directing an autonomous vehicle for which a traction capability is unknown to operate over the selected region to obtain sensor data that is indicative of the traction capability of the autonomous vehicle (i.e. the system 100 processes the data received from sensors 111 to determine a change in road-vehicle friction while travelling on a road segment - at least ¶32).
	Lynch does not disclose the non-transitory computer readable medium that stores instructions, which, when executed by one or more processors of a computer system, cause the computer system to perform operations that include the method comprising:
	determining the traction capability of the autonomous vehicle based on the obtained sensor 	data and the traction value of the selected region, wherein the traction capability of the 	autonomous vehicle describes an amount of traction the vehicle is capable of.
	However, Tebano et al. discloses that the potential friction may then be estimated based on the value determined for the parameter(s) (e.g., P2) correlated with the steepness of transition of the transition region. For example, the potential friction may be determined by comparing the value of said parameter(s) with predetermined known reference values, corresponding to predetermined potential friction values (¶67 and 68).
	Since the term "friction" is synonymous to the term "traction", and since the term "potential" is synonymous to the claimed term "capability" (www.thesaurus.com), it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the autonomous vehicle of Lynch to include the potential friction/traction capability determination as taught by Tebano et al. in order to determine the potential friction under conditions of "free rolling" or "steady state" in a tire-rolling surface system, at a constant speed, substantially in the absence of braking and steering.

	Regarding claims 3 and 16, Lynch further discloses the method and non-transitory computer readable medium wherein determining the traction capability of the autonomous vehicle includes determining a traction loss of the autonomous vehicle at the selected region based on the obtained sensor data and the traction value of the selected region (i.e. system 100 processes the data received from sensors 111 to determine a change in road-vehicle friction while travelling on a road segment. For example, the road-vehicle friction value may change (e.g., increase, decrease, or remain constant) after 1000 meters of travel segment - at least ¶32).

	Regarding claims 4 and 17, Lynch further discloses the method and non-transitory computer readable medium further comprising instructing the autonomous vehicle to perform a vehicle operation of a particular type in obtaining the sensor data (i.e. Based on the environmental data from at least weather and road condition sensors, speed detection sensors, light intensity sensors, and/or tire traction sensors, the vehicle may execute various actions, e.g., change operation mode from autonomous to manual or vice versa, initiate a turn, accelerate, and brake relative to the travel path upon which it is navigating) [at least ¶23).

	Regarding claims 5 and 18, neither Lynch nor Tebano et al. disclose the method and non-transitory computer readable medium wherein the vehicle operation includes accelerating or decelerating the autonomous vehicle beyond a necessary level for the autonomous vehicle to complete a corresponding maneuver or trajectory.

	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of LYNCH to include wherein the vehicle operation includes accelerating or decelerating the autonomous vehicle beyond a necessary level for the autonomous vehicle to complete a corresponding maneuver or trajectory, since it has been held that
where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Alter, 105 USPQ 233.

	Regarding claims 6 and 19, Lynch further discloses the method and non-transitory computer readable medium wherein determining the traction capability of the autonomous vehicle includes determining that the autonomous vehicle has insufficient traction capability (i.e., the traction capability of the vehicle may be indicated by comparing a traction value, as determined from the sensor data, to the known traction value - at least ¶34).

	Regarding claim 12, Lynch further discloses the method wherein directing the vehicle to operate over the selected region includes instructing an autonomous vehicle to perform a selected driving operation in which the autonomous vehicle accelerates, slows, or turns (i.e. Based on the environmental data, the vehicle may execute various actions, e.g., change operation mode from autonomous to manual or vice versa, initiate a turn, accelerate, and brake relative to the travel path upon which it is navigating - at least ¶23).

	Regarding claim 13, neither Lynch nor Tebano et al. disclose the method wherein the autonomous vehicle is instructed to perform the selected driving operation with a magnitude that is outside of a safety threshold.

	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lynch to include wherein the autonomous vehicle is instructed to perform the selected driving operation with a magnitude that is outside of a safety threshold, since it has been held that where the general conditions of a claim are disclosed in the
prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Alter, 105 USPQ 233.

15.    	Claim(s) 7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lynch (US 9,815,476 B2) in view of Tebano et al. (US 8,626,454 B2) as applied to claims 1, 3-6, 12-14, and 16-19 above, and further in view of Jonassson (US 8,738,265 B2).

	Regarding claims 7 and 20, neither Lynch nor Tebano et al. disclose the method and non-transitory computer readable medium wherein determining that the autonomous vehicle has insufficient traction capability includes determining a severity of the autonomous vehicle's insufficiency.
	However, Jonassson discloses that friction between the road 12 and the wheels of the vehicle 10 as well as a road gradient downhill may be detected, wherein available tire/road friction is insufficient to hold the vehicle on the road surface having a low coefficient of friction (at least ¶19).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lynch to include the features of Jonassson in order to allow the driver to maintain proper yaw control of the vehicle.

16.    	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lynch (US 9,815,476 B2) in view of Tebano et al. (US 8,626,454 B2) as applied to claims 1, 3-6,12-14, and 16-19 above, and further in view of Eckert et al. (US 2014/0188363 A1).

	Regarding claim 8, neither Lynch nor Tebano et al. disclose the method wherein determining that the autonomous vehicle has insufficient traction capability includes determining a category of the autonomous vehicle's insufficiency.
	However, Eckert et al. discloses that the frictional conditions or grip conditions between the roadway surface and the tire surface, which are determined in advance from data/signals, can occur by means of a scalar coefficient of friction or else, for example, by means of classes or quality gradations, which therefore also take into account adverse effects on the adhesion or grip as a result of boulders, snow, ice, moisture etc. [0015].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of LYNCH to include the features of Eckert et al. in order to permit reliable operation of the brake system with advantageous distribution of brake lining wear.

17. 	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lynch (US 9,815,476 B2) in view of Tebano et al. (US 8,626,454 B2) as applied to claims 1, 3-6,12-14, and 16-19 above, and further in view of Heil (US 10,102,692 B2).

	Regarding claim 9, LYNCH does not disclose the method wherein directing the vehicle to operate over the region of the road network includes instructing an autonomous vehicle to operate over the selected region, and using the sensor data to detect wheel slip on the vehicle.
	However, Heil discloses that slip of the vehicle 10 may include a measure of how much each of the road wheels 48 has slipped in a direction that is generally perpendicular to the longitudinal vehicle axis X, which identifies that the vehicle 10 has deviated from the intended direction or path along the road surface 12 as identified by the steering wheel angle detected by the third sensor 54 (¶20).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lynch to include the features of Heil in order to increase the level of confidence in the reported aerodynamic conditions of the vehicle in
comparison with conventional vehicles. This increased level of confidence allows other vehicle controllers to use this downforce information, thereby enhancing the vehicle performance by providing the driver with an improved handling under, for example, racetrack conditions.

18. 	Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lynch (US 9,815,476 B2) in view of Tebano et al. (US 8,626,454 B2) and Heil (US 10,102,692 B2) as applied to claim 9 above, and further in view of Knepper et al. (US 2015/0112585 A1).

	Regarding claim 10, neither Lynch nor Tebano et al. nor Heil disclose the method wherein instructing the autonomous vehicle is directed to operate over the selected region after determining that no passengers are in the autonomous vehicle.

However, Knepper et al. discloses that when the vehicle 22 is empty, the driver 20 may indicate using a fourth indicator 260 that there are zero riders 30 on the vehicle 22 [0065].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of LYNCH to include the features of Knepper et al. in order to provide vehicle information to a user via a mobile device.

	Regarding claim 11, neither Lynch nor Tebano et al. nor Heil disclose wherein directing the autonomous vehicle to operate over the selected region of the road network includes rerouting the autonomous vehicle to operate over the selected region when the autonomous vehicle is progressing on a different route to complete an existing trip.
	However, Knepper et al. discloses that service provider 400 may manage the vehicles 22 and update or modify the route that they take from a first location to a second location [0050].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of LYNCH to include the features of Knepper et al. in order to provide vehicle information to a user via a mobile device.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY P KING whose telephone number is (571)270-7823.  The examiner can normally be reached on 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RODNEY P. KING
Examiner
Art Unit 3664



/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664